Name: Commission Regulation (EEC) No 1257/87 of 6 May 1987 amending Regulation (EEC) No 1726/84 as regards the time limit for the entry into storage of butter sold under Regulations (EEC) No 262/79 and (EEC) No 3143/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 87 Official Journal of the European Communities No L 119/7 COMMISSION REGULATION (EEC) No 1257/87 of 6 May 1987 amending Regulation (EEC) No 1726/84 as regards the time limit for the entry into storage of butter sold under Regulations (EEC) No 262/79 and (EEC) No 3143/85 2741 /86 (8), determining the time limit for the entry into storage of butter sold pursuant to Regulations (EEC) No 262/79 and (EEC) No 3143/85, should be altered, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the first and second paragraphs of Article 1 of Regula ­ tion (EEC) No 1726/84, '1 July 1984' is hereby replaced by '1 January 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) NO 773/87 (2), and in particular Article 6 (7) thereof, Whereas under Article 1 of Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), as last amended by Regulation (EEC) No 665/86 (4), the butter put up for sale must have entered into storage before a date to be determined ; whereas the same procedure is to be followed for the sale of butter under the regime laid down by Commission Regulation (EEC) No 3143/85 (*), as last amended by Regulation (EEC) No 1096/87 (*); whereas, in view of the level of butter stocks, the dates specified in Article 1 of Commission Regulation (EEC) No 1 726/84 F), as last amended by Regulation (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 41 , 16 . "2. 1979, p. 1 . (4) OJ No L 66, 8 . 3 . 1986, p. 38 . Is) OJ No L 298 , 12. 11 . 1985, p. 9 . H OJ No L 106, 22 . 4. 1987, p. 20 . O OJ No L 163, 21 . 6. 1984, p. 28. ( ¢) OJ No L 252, 4. 9 . 1986, p. 22 .